Citation Nr: 0924523	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-20 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received by VA 
to reopen a claim for service connection for a bilateral 
wrist disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1992; she also had service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Salt Lake City, 
Utah (RO).  

The Veteran and her spouse testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in April 2009, and a transcript of this hearing is of record.

Additional private and VA medical evidence was added to the 
claims files at the hearing in April 2009, which is after the 
November 2008 Supplemental Statement of the Case, along with 
a written waiver of RO consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The original claim of service connection for a bilateral 
wrist disorder was denied by an unappealed rating decision in 
January 2004.  

2.  The evidence received subsequent to the January 2004 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral wrist disability.  

3.  It is reasonable to conclude that the Veteran's bilateral 
wrist disability is due to an event or incident of her active 
service.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied entitlement 
to service connection for a bilateral wrist disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  Evidence received since the January 2004 decision is new 
and material and the claim of entitlement to service 
connection for a bilateral wrist disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  By extending the benefit of the doubt to the Veteran, the 
criteria for service connection for a bilateral wrist 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  
The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in November 2007, prior to 
adjudication, which informed her of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information she 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
and VA medical evidence was subsequently added to the claims 
files.  

The Veteran was informed in the November 2007 letter that an 
appropriate effective date would be assigned if her claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examination reports 
are of record.    

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
her claim, including at her personal hearing in April 
2009.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for a bilateral wrist 
disorder was originally denied by an unappealed rating 
decision in January 2004 because there was no evidence of a 
bilateral wrist disability disorder due to service.  



The evidence on file at the time of the January 2004 RO 
decision consisted of the Veteran's service treatment 
records; periodic service department examination reports 
dated in September 1994, May 1999, and May 2001; and VA 
treatment records dated from May to December 2003.  

The Veteran's service treatment records reveal that she 
complained of pain, numbness, and tingling of the right 
hand and wrist in January 1992; x-rays of the right hand 
and wrist were negative.  The impression was possible 
carpal tunnel syndrome.  The Veteran's upper extremities 
were noted to be normal on separation examination in June 
1992.

Periodic service department examination reports dated in 
September 1994 and May 1999 were within normal limits.  
Although the Veteran's upper extremities were reported to 
be normal on periodic examination in May 2001, it was 
noted that she complained of pain in the left wrist and 
hand.

VA treatment records dated in November and December 2003 
reveal complaints of pain in the hands and arms; the 
assessment was pain in the extremities, likely 
osteoarthritis.

The evidence received since January 2004 consists of 
private and VA treatment records dated from November 1999 
to April 2009 and written statements by and on behalf of 
the Veteran.  

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a bilateral wrist disorder due to an 
event or incident of her period of active service.  

The medical evidence received since January 2004 includes 
an April 2009 statement from the Tanner Clinic in which 
R.R.T., M.D., the Veteran's primary physician during the 
later part of the 1990s, opines that it is more likely 
than not that the Veteran's current bilateral carpal 
tunnel syndrome began in service.

This April 2009 statement is new and material.  It is new, 
because the Veteran has not previously provided this 
account, and it raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a bilateral wrist disability is reopened.

The Board must consider whether the Veteran will be 
prejudiced if the Board proceeds to consider her claim for 
service connection on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has made arguments on 
the merits of the claim throughout the appeal period.  She 
has also had the opportunity to submit evidence and offer 
testimony on the merits of the claim.  She will not, 
therefore, be prejudiced by the Board's adjudication, in 
the first instance, of the claim for service connection 
for a bilateral wrist disability on the merits.  Curry v. 
Brown, 7 Vet App 59 (1994).


Service Connection 

The Veteran seeks service connection for a bilateral wrist 
disability due to service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds it reasonable to conclude that the Veteran 
current has a bilateral wrist disability causally related to 
service.  Consequently, the reopened claim will be granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As noted, the Veteran seeks service connection for a 
bilateral wrist disorder disability due to service.  The 
veteran's service treatment records reveal complaints of 
right hand and wrist pain, numbness, and tingling; possible 
carpal tunnel syndrome was diagnosed.  However, no disability 
was found on separation examination in June 1992 or on 
service department evaluations in September 1994, May 1999, 
and May 2001, at which time it was noted that she complained 
of pain in the left wrist and hand.

Private treatment records dated from November 1999 to April 
2002 reveal complaints of right upper extremity pain and 
numbness in December 1999 and April 2002.  Carpal tunnel 
syndrome was diagnosed in December 1999 and arthritis of the 
wrist was diagnosed in April 2002.

The Veteran complained of pain in the hands and arms on VA 
treatment records dated in November 2003, and likely 
osteoarthritis was diagnosed.  The assessment in June 2006 
was elbow pain with radiating numbness, unclear etiology of 
the hand numbness.  The VA assessment in July 2007 was likely 
carpal tunnel syndrome.  A VA EMG in September 2007 revealed 
evidence of carpal tunnel syndrome in the right upper 
extremity.

According to results of an August 2008 VA examination, which 
included review of the claims file, the Veteran complained of 
bilateral wrist pain with radiation and numbness and 
tingling, worse on the right.  It was noted that the Veteran 
had an EMG confirmed diagnosis of carpal tunnel syndrome on 
the right and carpal tunnel symptoms on the left.  The 
examiner said that because there were no left wrist 
complaints in service, the Veteran's current left wrist 
problems would not be related to service.  According to the 
examiner, because there was no evidence of carpal tunnel 
syndrome in the right upper extremity between 1992 and 
approximately 2003 or 2004, the Veteran's current carpal 
tunnel syndrome of the right upper extremity is less likely 
than not related to service.  

According to the April 2009 statement from Dr. T, the Veteran 
complained of problems with her wrists in December 1999, July 
2001, and April 2002.  Dr. T agreed with the Veteran that the 
repetitive demands required by her occupational and fitness 
duties in service, including pushups, repetitive data 
processing, and administrative typing, were related to her 
current bilateral wrist disability.  Dr. T. concluded that, 
given the Veteran's physical build and bone density, a review 
of her service treatment records, recent confirmation of her 
wrist disorder coupled with her continuous complaining of 
pain in the hands, wrist and fingers, and how this disorder 
progressed over several years, it is more likely than not 
that the Veteran's current carpal tunnel syndrome was 
causally related to her active and reserve duty.

The Veteran testified at her April 2009 personal hearing that 
she was treated in January 1992 for wrist problems and that 
her work in service involved computers and other wrist work.  
The Veteran's husband also testified in support of her claim.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Although there are complaints of right wrist problems in 
service, no disorder was noted on service discharge 
examination in June 1992 or on examinations in September 1994 
and May 1999.  However, there are complaints of wrist 
disability in December 1999, and carpal tunnel syndrome was 
diagnosed.  While the VA examiner concluded in August 2008 
that the Veteran's bilateral wrist disability is less likely 
than not due to service, because of the absence of left wrist 
complaints in service and the absence of continuity of right 
wrist problems after service discharge, Dr. T concluded in 
April 2009 that, based on the factors cited above, the 
Veteran's bilateral wrist disability is more likely than not 
causally related to service.

After review of the record as a whole, the Board finds that 
there is medical evidence both for and against the claim and 
that the evidence in this case is in relative equipoise in 
showing that the current bilateral wrist disability is due to 
service.  

By extending the benefit of the doubt to the Veteran, as 
required by law, the Board finds that service connection for 
a bilateral wrist disability is warranted.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for a bilateral wrist disability is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


